COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ronnie Brewer v, The State of Texas

Appellate case number:    01-16-00335-CR

Trial court case number: 1468821

Trial court:              176th District Court of Harris County

        Appellant, Ronnie Brewer, has filed a notice of appeal of a judgment of conviction signed
on April 5, 2016. That day, the trial court signed an order granting appointed trial counsel’s
motion to withdraw and finding that appellant was indigent for purposes of employing appellate
counsel. On April 27, 2016, the trial court appointed Patrick F. McCann to represent appellant on
appeal. Counsel has filed a notice of appearance and a request to restart the briefing timeline for
appellant’s brief. We grant the motion in part and dismiss the motion in part.

        The clerk’s record was filed in this Court on May 27, 2016. Volumes 1, 4, 5, and 7 of a
seven-volume reporter’s record were filed on June 6, 2016. Because the appellate record is not
complete, appellant’s brief is not yet due. See TEX. R. APP. P. 34.1 (providing appellate record
consists of clerk’s record and, if necessary to appeal, reporter’s record); 38.6(a) (providing
appellant’s brief is due within thirty days after later of date clerk’s or reporter’s record was
filed). Accordingly, the request to restart the briefing timeline is dismissed as moot.

        Counsel’s request to notice his appearance is granted. The Clerk of this Court is directed
to note Patrick F. McCann’s appearance as appointed counsel for appellant in this appeal.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: June 23, 2016